Title: Reuben Conway to James Madison, 21 December 1832
From: Conway, Reuben
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Dr. 21st. 1832
                            
                        
                        (re recommendation for Richard Chapman as cadet at West Point)
                        The enclosed Papers I received from Mr Chapman on yesterday relative, to an application he wishes to make in
                            behalf of his son, for a Cadets, Commission, at West Point. After having heard your objections (which every one must
                            appretiate) to take part in matters of this kind, I should not have acted directly or indirectly in the business, but from
                            what I consider almost an imperious duty, as a Friend, to Mr Chapman, he is one who will go, and has gone farther, (and
                            that to his injury) in aiding others, And as he seems to think that a letter to Mr Rives would be most to his sons
                            Interest, I thought any Introductory communication you might make to that Gentleman, would not be incompatible with the
                            fixed rule you had laid down in communicating with the Publick Departments at Washington, but would be of a private
                            nature. Those reasons contain my apology for this letter which you will please accept. I am well acquainted with Mr
                            Chapmans Son he is a very promising Youth in every Respect and is
                            extremely anxious to obtain an education I remain Dr Sir with great Respect and Esteem yours
                        
                            
                                Reuben Conway
                            
                        
                    